DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “rigid guiding structure does not extend to engage an undercut of the orthodontic bracket” in claim 1 lines 10-11, and the limitation “flexible linking structure…does not extend to engage an undercut of the orthodontic bracket” in claim 1 lines 17-18 are not present in the specification.

Response to Arguments
Applicant's arguments, see Remarks p. 5-10, filed 08 August 2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-11, have been fully considered but they are not persuasive. 
Applicant argues that Ko in view of Guntenhöner fails to teach a “first part of the rigid guiding structure which does not extend to engage an undercut of the orthodontic bracket…wherein the flexible linking structure…does not extend to engage an undercut of the orthodontic bracket”, and that Primus, Hashimoto, and Tateosian fail to cure these deficiencies in Ko in view of Guntenhöner. It is noted that Applicant remarks are based on the new amended language. The below rejection is on Ko, Guntenhöner, Hashimoto, and new prior art based on the new claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (JPH11221235A) in view of Guntenhöner (DE102009008384B4) in view of Hashimoto (KR 20100094426 A) and further in view of Raby et al (US 20080233531 A1). 
In regards to claim 1, Ko teaches a method for producing a positioning guide used for bonding an orthodontic bracket to a tooth of a patient (paras. 0010-0011), the method comprising: determining and fixing a position of the orthodontic bracket (1) in relation to a side surface, which is a tongue side surface or a cheek side surface, of a corresponding tooth (8) of a setup dental model (Fig. 3A-3D; paras. 0024-0026 "set-up dentition model"); forming a rigid guiding structure with a first part (3) covering a part of an outer surface of the orthodontic bracket (1) and a second part (4) covering an occlusal surface of the corresponding tooth (8) of the setup dental model, wherein the first part and the second part of the rigid guiding structure are separated (fig. 3A-D and para. 0025-0026, 0040) to connect (5) the first part (3) and the second part (4) of the rigid guiding structure to obtain the positioning guide for the orthodontic bracket (fig. 3A-D; para. 0023-0035) wherein the rigid guiding structure is inflexible (para. 0040). The side surface of Ko falls into the category of a tongue side surface.
Ko fails to teach a method wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment, and the first part of the rigid guiding structure does not extend to engage an undercut of the orthodontic bracket; and forming a flexible linking structure, wherein the flexible linking structure fills a gap between the first part of the rigid guiding structure and a side of the orthodontic bracket on a first side, the second part of the rigid guiding structure on a second side, and the side surface of the corresponding tooth of the setup dental model on a third side, wherein the flexible linking structure also does not extend to engage an undercut of the orthodontic bracket, and the flexible linking structure is elastic and retains form.  
However, Guntenhöner teaches a method wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment; (ref. nums. 2, 3 in Figs. 1, 3-4; paras. 0051-0052, "Therapeutic setup" para. 0065), forming a flexible linking structure (4) and the flexible linking structure is elastic and retains form (Figs. 1, 3-4; para. 0056, 0059).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the teachings of Guntenhöner and provide a method wherein the setup dental model has a dentition state of the patient's dental arch after orthodontic treatment; forming a flexible linking structure and the flexible linking structure is elastic and retains form. Doing so would provide several advantages. A rigid guiding structure with low elasticity prevents distortion from occurring when it is attached to a patient’s tooth. A linking structure that is elastic can help keep the underlying area free to allow visibility and prevent capillary forces due to excess adhesive.
Guntenhöner fails to teach a method wherein the first part of the rigid guiding structure does not extend to engage an undercut of the orthodontic bracket; and wherein the flexible linking structure fills a gap between the first part of the rigid guiding structure and a side of the orthodontic bracket on a first side, the second part of the rigid guiding structure on a second side, and the side surface of the corresponding tooth of the setup dental model on a third side, wherein the flexible linking structure also does not extend to engage an undercut of the orthodontic bracket.
However, Hashimoto teaches a method wherein the first part of the rigid guiding structure (62) does not extend to engage an undercut of the orthodontic bracket (10) (see figs. 4A-4E, para. 0027 of translated PDF of 07 December 2021). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner to incorporate the teachings of Hashimoto and provide a method wherein the first part of the rigid guiding structure does not extend to engage an undercut of the orthodontic bracket. Doing so would allow for the bracket to be smoothly mounted to the patient’s teeth and separated from the jig. 
Hashimoto fails to teach a method wherein the flexible linking structure fills a gap between the first part of the rigid guiding structure and a side of the orthodontic bracket on a first side, the second part of the rigid guiding structure on a second side, and the side surface of the corresponding tooth of the setup dental model on a third side, wherein the flexible linking structure also does not extend to engage an undercut of the orthodontic bracket.
However, Raby et al teaches a method (figs. 16-17) wherein the flexible linking structure (86, para. 0111) fills a gap between the first part of the rigid guiding structure (74) and a side of the orthodontic bracket (46) on a first side, the second part of the rigid guiding structure (70) on a second side, and the side surface of the corresponding tooth (34) of the setup dental model on a third side, wherein the flexible linking structure also does not extend to engage an undercut of the orthodontic bracket (see figs. 16, 17).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto to incorporate the teachings of Raby et al and provide a method wherein the flexible linking structure fills a gap between the first part of the rigid guiding structure and a side of the orthodontic bracket on a first side, the second part of the rigid guiding structure on a second side, and the side surface of the corresponding tooth of the setup dental model on a third side, wherein the flexible linking structure also does not extend to engage an undercut of the orthodontic bracket. Doing so would allow the indirect bonding tray to accurately position the dental bracket.  
In regards to claim 2, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed.  Ko further teaches a method further comprising: forming a positioning guide unit by transferring a plurality of the orthodontic brackets (1) each integrated with the respective positioning guide to an original dental model reproducing a dentition state of the patient's dental arch (figs. 3A-3D; paras. 0024-0035). Ko, Hashimoto, and Raby et al fails to teach a method wherein the second part of the rigid guiding structure includes a handle portion having a greater thickness than the other portions of the second part, and joining a number of the adjacent positioning guides at the handle portions of the adjacent positioning guides using at least one holding part.  
However, Guntenhöner teaches wherein the second part of the rigid guiding structure includes a handle portion (para. 0042) and joining a number of the adjacent positioning guides at the handle portions of the adjacent positioning guides using at least one holding part (8 in figs. 1-4; para. 0064). Though Guntenhöner  does not directly teach a handle portion having a greater thickness than the other portions of the second part, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guntenhöner by providing a handle with a greater thickness than the other portions of the second part, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for larger, more easily held handles. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide a method wherein the second part of the rigid guiding structure includes a handle portion having a greater thickness than the other portions of the second part and joining a number of the adjacent positioning guides at the handle portions of the adjacent positioning guides using at least one holding part. Doing so would allow the indirect bonding tray as a whole to be picked up and transferred, instead of individually transferring individual units, resulting in a quicker transfer time.
Page 2 of 10Appl. No. 16/734,253Date: August 8, 2022In regards to claim 3, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed.  Ko fail to teach a method wherein the at least one holding part and the rigid guiding structure comprises a same material. 
However, Guntenhöner teaches a method wherein the at least one holding part and the rigid guiding structure comprises a same material (para. 0062).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide a method wherein the at least one holding part and the rigid guiding structure comprises a same material. Doing so would allow the dentist to purchase fewer different materials to create the different parts of the indirect bonding tray.
In regards to claim 4, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko/Guntenhöner fail to teach wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy.
However, Hashimoto teaches wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy (62 and 64 in figs. 4B-E; para. 0036-0037, 0052).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko /Guntenhöner to incorporate the further teachings of Hashimoto and provide a method wherein the rigid guiding structure comprises a photopolymerizable material, and the formation of the rigid guiding structure comprises curing the photopolymerizable material via light energy. Doing so would allow the dentist to cure the material once it has been arranged as desired, instead of having a set time limit to arrange a self-polymerizing resins.
In regards to claim 6, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko fail to teach a method wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy. 
However, Guntenhöner teaches a method wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy (para. 0058). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide a method wherein the flexible linking structure comprises a photopolymerizable material, and the formation of the flexible linking structure comprises curing the photopolymerizable material via light energy. Doing so would allow the dentist to photocure the material once it has been arranged as desired, instead of having the set time limit to arrange a self-polymerizing resin.
In regards to claim 8, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed.  Ko fail to teach a method wherein the flexible linking structure is formed on the side surface of the corresponding tooth of the setup dental model. 
However, Guntenhöner teaches a method wherein the flexible linking structure (4) is formed on the side surface of the corresponding tooth (2) of the setup dental model (figs. 3 falls into the category of a cheek side surface, fig. 4 falls into the category of a tongue side surface). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide a method wherein the flexible linking structure is formed on the side surface of the corresponding tooth of the setup dental model. Doing so would help transfer brackets more precisely (Guntenhöner paras. 0066-0067).
In regards to claim 9, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed.  Ko teaches a method wherein the second part of the rigid guiding structure (4) further extends to cover a part of a second side surface (82), opposite to the side surface (81), of the corresponding tooth of the setup dental model (81 and 82 in figs. 3A-3B; para. 0025). The second side surface falls into the category of the cheek side surface and the side surface falls into the category of the tongue side surface. 
Ko to teach a method wherein the flexible linking structure further has a portion formed in the second part on the second side surface. 
However, Guntenhöner teaches a method wherein the flexible linking structure (4) further has a portion formed in the second part on the second side surface (figs. 3 falls into the category of a cheek side surface, fig. 4 falls into the category of a tongue side surface). The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Guntenhöner and provide a method wherein the flexible linking structure further has a portion formed in the second part on the second side surface. Doing so would anchor the flexible linking structure more securely to the tooth.
In regards to claim 10, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko fails to teach a method further comprising forming a rigid linking structure adjacent to the flexible linking structure to connect the first part and the second part of the rigid guiding structure, wherein the rigid linking structure is harder than the flexible linking structure.  
However, Hashimoto further teaches a method further comprising forming a rigid linking structure (68) adjacent to the flexible linking structure (66) to connect the first part (62) and the second part (64) of the rigid guiding structure (figs. 4A-4E; paras. 0041-0047). 
Hashimoto (para. 0002) sets forth Matsuno (JP2006043121) which teaches wherein the rigid linking structure (104) is harder than the flexible linking structure (102) (Hashimoto, fig. 6). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the further teachings of Hashimoto and provide a method further comprising forming a rigid linking structure adjacent to the flexible linking structure to connect the first part and the second part of the rigid guiding structure, wherein the rigid linking structure is harder than the flexible linking structure. Doing so would allow the rigid linking structure to prevent the flexible linking structure from deforming too much and breaking.
In regards to claim 11, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko fail to teach a method wherein the rigid linking structure and the rigid guiding structure comprise a same material.
However, Hashimoto further teaches a method wherein the rigid linking structure (68) and the rigid guiding structure (62 as first part, 64 as second part) comprise a same material (figs. 4A-4E; para. 0052). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto/Raby et al to incorporate the further teachings of Hashimoto and provide a method wherein the rigid linking structure and the rigid guiding structure comprise a same material. Doing so would allow the dentist to purchase fewer different materials for creating the different parts of the indirect bonding tray.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (JPH11221235A) in view of Guntenhöner (DE102009008384B4) in view of Hashimoto (KR 20100094426 A) and further in view of Raby et al (US 20080233531 A1) and further in view of Tateosian (U.S. 4,892,478 A).
In regards to claim 5, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed.  Ko fails to teach wherein the photopolymerizable material comprises dental tray resin.
However, Tateosian teaches wherein the photopolymerizable material comprises dental tray resin (col. 4 lines 26-44, Col. 6 lines 61 – 68). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental appliances made with resin. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko /Guntenhöner/Hashimoto/Raby et al to incorporate the teachings of Tateosian and provide wherein the photopolymerizable material comprises dental tray resin. Doing so would allow a dentist to make an indirect bonding tray without needing to purchase another specialty resin.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (JPH11221235A) in view of Guntenhöner (DE102009008384B4) in view of Hashimoto (KR 20100094426 A) and further in view of Raby et al (US 20080233531 A1) as applied to claim 6 above, and further in view of Primus (U.S. 8,308,478 B2). 
In regards to claim 7, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko fails to teach a method wherein the flexible photopolymerizable material comprises ethylene vinyl acetate (EVA) resin. 
However, Primus teaches an indirect bonding tray which uses ethylene vinyl acetate (EVA) as a flexible material within a bond tray (col. 2 line 58- col 3 line 7, col. 10 line 46 – col. 11 line 55) such as it is a known material used in the art.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto/Raby et al to incorporate the teachings of Primus to provide a method wherein the flexible photopolymerizable material comprises ethylene vinyl acetate (EVA) resin. Doing so would allow the indirect bonding tray to retain its shape over time as EVA or copolymers of EVA are known to have less creep (distortion) over time, which would allow the trays to be re-used during treatment (Primus, col. 11 lines 7-16). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (JPH11221235A) in view of Guntenhöner (DE102009008384B4) in view of Hashimoto (KR 20100094426 A) and further in view of Raby et al (US 20080233531 A1) as applied to claim 1 above, and further in view of Cinader et al (US 7452205 B2).
In regards to claim 15, Ko/Guntenhöner/Hashimoto/Raby et al teaches the invention substantially as claimed. Ko fail to teach a method further comprising forming a barrier layer on the side of the orthodontic bracket before forming the flexible linking structure to prevent the flexible linking structure from engaging the undercut of the orthodontic bracket.
However, Cinader et al teaches a method further comprising forming a barrier layer (26, col. 6 lines 42-45) on the side of the orthodontic bracket (34) before forming the flexible linking structure (30) to prevent the flexible linking structure from engaging the undercut of the orthodontic bracket (see figs. 2, 3).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko/Guntenhöner/Hashimoto/Raby et al to incorporate the teachings of Cinader et al to provide a method further comprising forming a barrier layer on the side of the orthodontic bracket before forming the flexible linking structure to prevent the flexible linking structure from engaging the undercut of the orthodontic bracket. Doing so would allow for clearance in the transfer apparatus for receiving the bracket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./            Examiner, Art Unit 3772  

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772